 DEVILS LAKE SIOLUX MFG. CORP.Devils Lake Sioux Manufacturing Corporation andGeneral Drivers Local 581, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Petitioner. Case18-RC- 12009June 28, 1979DECISION ON REVIEW AND ORDERBY CHAIRMAN FANNING AND MEMBIRS JENKINSAND TRUESDALEOn October 12, 1978, the Regional Director for Re-gion 18 dismissed the petition in the above-entitledproceeding. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Petitionerfiled a timely request for review of the Regional Di-rector's decision with supporting brief, contendingthat the Employer is not the type of organization in-tended by the Act to be excluded from the Board'sjurisdiction as a wholly owned government corpora-tion.By telegraphic order dated November 22, 1978, theNational Labor Relations Board granted the requestfor review, reinstated the petition, and remanded thecase to the Regional Director for a hearing, furtherordering that the case be transferred to the Boardsubsequent to the hearing.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding, including the Petitioner's and the Em-ployer's briefs with respect to the issues under review,and makes the following findings:'1. Devils Lake Sioux Manufacturing Corporation.hereinafter called the Employer or Devils Lake, is aNorth Dakota corporation engaged in the manufac-ture and sale of lightweight synthetic camouflagemodules at its Fort Totten, North Dakota, facility. Inthe year previous to the hearing, the Employer pur-chased goods and materials valued in excess of$50,000 which were shipped to and received by itfrom points outside the State of North Dakota andthe Employer sold and shipped goods and materialsvalued in excess of $50,000 from its North Dakotafacility to points directly outside the State.In 1973, Devils Lake was formed by agreement be-tween the Sioux Indian Tribal Council, hereinafter' As the record and briefs adequately present the issues and the positionsof the parties, the request for oral argument by the Petitioner is herebydenied.tribal council' and the Brunswick Corporation. TheEmployer has leased a portion of the tribal reserva-tion on which it has constructed its sole plant. Bruns-wick and the Employer signed a management agree-ment3which provided that Brunswick would furnishsome employees with expertise in management to ad-minister the Employer under the policies set by theEmployer's board of directors.The tribal council owns 51 percent of the stock ofthe Employer and Brunswick holds the rights to theother 49 percent. Pursuant to the terms of the man-agement agreement mentioned above, Brunswick offi-cials in managerial positions have the authority tohire, fire, and set the Employer's labor relations poli-cies. Officials of Brunswick comprise five members ofthe Employer's nine-member board of directors, andthe tribal council is represented by the other fourmembers. The chairman of the board is a Brunswickofficial, and of the eight department heads. only oneis a tribal member. Devils Lake employs over 400workers, including 140- 170 members of the tribe.The Employer and the tribal council contend thatthe Employer is exempt from coverage under the Actbecause it is a tribal commercial enterprise operatingon the tribe's reservation under the direction and au-thority of the tribe's governing council.4They con-tend that the result in this case is controlled by FortApache Timber Companv,5where the Board refused toassert jurisdiction over wholly owned tribal enter-prises.The Petitioner contends that the Employer is notcontrolled by the tribal council, but in effect is oper-ated by the Brunswick Corporation, which controlsand sets all labor relations policies, and that FortApache does not apply to the case at hand because theEmployer is not a wholly owned government corpo-ration. For the reasons set forth below, we agree withthe Petitioner's contentions.In Fort Apache we concluded that an employerwhich was wholly owned and completely directed bya tribal council was exempt from the coverage oft' theAct.6In that case all the workers were paid by andworked for the tribe, not the employer, and the gov-erning council of the tribe completely controlled theoperations and labor policies, while contracting withan individual person for management services to runthe company.The instant case is inapposite; Devils Lake is com-pletely managed and operated by the Brunswick Cor-' The tribal council is the governing bodN of the Devils Lake Sioux Tribe.herein called the tribe.'The original contract as signed in 1973 for a term of 5-1/2 ears, butthe agreement has been extended 3 more ears.4See Fort Apache Timber Comtparn. 226 NRB 503 ( 1976)'Id' Id, at 506.243 NLRB No. 28163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDporation. Since Brunswick officials represent a major-ity of the board of directors and the departmentheads, we conclude that, even though the tribal coun-cil owns 51 percent of the stock,'the Employer is, ineffect, controlled by the Brunswick Corporation,especially with regards to labor relations policies.Thus, the Employer is not a wholly owned tribal en-terprise which is completely controlled by the tribalcouncil and it, unlike the employer in Fort Apache, isnot exempt from the provisions of the Act. Accord-ingly, we find that the Employer is an employer of theemployees involved herein within the meaning of Sec-tion 2(2) of the Act. We further find that the Em-ployer is engaged in commerce within the meaning ofthe Act, and that it will effectuate the purposes of theAct to assert jurisdiction herein.2. The parties stipulated, and we agree, that thePetitioner is a labor organization within the meaningof Section 2(5) of the Act.3. A question affecting commerce exists concern-ing the representation of employees of' the EmployerThe fact that the tribal council has the potential power, under the termsof its original agreement with Brunswick, to buy all the outstanding stock ofthe Employer from Brunswick upon 90 days' notice-thereby rendering theEmployer wholly owned by the tribal council-does not warrant a differentresult herein. Our decision is based on the currently existing facts as pre-sented at the hearing, and those facts indicated that the Employer is not nowwholly owned and administered by the tribal council.within the meaning of Section 9(c)( I) and Section 2(6)and (7) of the Act.4. The Petitioner seeks to represent "all full-timeand part-time production and maintenance employ-ees and clerical employees excluding confidential[employees], supervisors and guards as defined by theAct." The Employer objects to the inclusion of officeclerical and professional employees with productionand maintenance employees. The Employer contendsthat the office clericals' supervision, benefits, and payscales are different from production and maintenanceemployees and further that it would be improper toinclude professional employees in the unit. We findthat there is insufficient evidence in the record to de-termine the appropriate unit or units.' Accordingly,we shall remand this case to the Regional Director forfurther investigation including, if necessary. furtherhearing to determine the appropriate bargaining unitor units and such further action as is required to con-duct election therein.ORDERIt is hereby ordered that this case be, and it herebyis, remanded to the Regional Director for Region 18for further action consistent with this Decision on Re-view.The parties appear to have contemplated further proceedings with re-spect to unit questions, if the Board decided to assert jurisdiction.164